                                              Case 1:21-cr-00223-APM Document 6 Filed 03/08/21 Page 1 of 8
i\(l   -I-I~(Rc\,         II II J Arr,,[ \\ "lTalll




                                                               UNITED STATES DISTRICT COURT
                                                                                                             for the

                                                                                            District of Columbia

                                United States of America
                                                   \   ,


                                                                                                                       Case: 1:21-mj-00275
                                 Matthew Mark Wood                                                                     Assigned To : Meriweather, Robin M
                                                                                                                       Assign, Date: 3/3/2021
                                                                                                                       Description: COMPLAINT WI ARREST WARRANT



                                              lJdi.:Ilc/OIlI



                                                                                      ARREST WARRANT

10:                    An) authorized          la\\ enforcL'ment officer


                       YOU ARE COi\Ii\IANDED                           to arrest and bring bdore                a United States magistrate                  judge \\ ithout unllccL'SSar) dela)
                                                                                                                  M atthc\\' Mark Wood
\\ ho i~ accused or an offense or \ iolation based on the 1'0110\\ ing document                                                    filed \\ ith the COllrt:

o         Indictment                      o     Superseding            Indictment              o    Information               o     Superseding             Information                      11 Complaint
o         Probation           Violation       Petition                 o   Supen'ised       Release Violation             Petition                  o Violation           atice              C1 Order of the COLirt

This ol'knse                is brictl) ckscribed as 1'0110\\ s:

   1 <)        , •••       >l I 7_ _\<11\ 1 T - l..•.l1U         1Ilgr_    LTll   11Il::'-,,! I\.\.: lldll     fI1~ 111 <In   I,     ::.lrJ",lelT       1l111,nl1~ 01         Jill       I1lb      l111uUt
  La\\'ful Authority:
  40 U.S.C ~ 51O-l(e)(2) - Vioknt Entry and Disorderly Conduct on Capitol Grounds;
  18 U .S.C'. ~ 15 12( l:)(2) - Obstruction of.J L1sticdCongrcs ,
                                                                                                                                                                    2021.03,03
                                                                                                                                   p..,_      -A-!w_Jb-- 13:42:42
 Date:                      OJ 03 2021                                                                                                                              -05'00'


 Cit) and st<lk:                                           Wi!s.h!i!gton, D.C.                                     ROBIN M. MER1WEATHER,                                  U,S. M~istrate              Jll~Ige
                                                                                                                                                       [',-illlt'd nOllk olld lill,



                                                                                                             Return


 at    rtltl
                       This warrant \\as rccei\cd
                <117<1 wrt'l         W/n s 101'1 SO It!/YI/ AlC;:_
                                                                  on   rdole}       3/3/:Lt                        , and the person \\as arrested on                        fdalc'}           3/$/;;; I
                                                                                                                         ~                          G:"i,J~"""",
                                                                                                                       7~+ JinLk. __ ~BJ..._Tffi       PrinIL'.I1/{f1111.! {flld     rille
Case 1:21-cr-00223-APM Document 6 Filed 03/08/21
                                         FILED   Page 2 of 8
                                      in the Middle District of
                                           North Carolina
                                          May 21,
                                          March 5, 2020
                                                   2021
                                            3:10 pm
                                           2:29  pm
                                      Clerk, US District Court
                                         By: __________
                                                 KMkg




                                                                  USCA4 3
Case 1:21-mj-00090-JEP Document 1
                                4 Filed 03/05/21
                                        03/08/21 Page 1
                                                      3 of 3
                                                           7
Case 1:21-cr-00223-APM Document 6 Filed 03/08/21 Page 3 of 8




                                                               USCA4 4
Case 1:21-mj-00090-JEP Document 1
                                4 Filed 03/05/21
                                        03/08/21 Page 2
                                                      4 of 3
                                                           7
Case 1:21-cr-00223-APM Document 6 Filed 03/08/21 Page 4 of 8




                                                               USCA4 5
Case 1:21-mj-00090-JEP Document 1
                                4 Filed 03/05/21
                                        03/08/21 Page 3
                                                      5 of 3
                                                           7
                                                                               FILED
Case 1:21-cr-00223-APM Document 6 Filed 03/08/21 Page 5 of 8in the Middle District of
                                                                           North Carolina
                                                                           May 21,
                                                                           March 5, 2020
                                                                                    2021
                                                                             4:26 pm
                                                                            2:29  pm
                                                                       Clerk, US District Court
                                                                          By: __________
                                                                                  KMkg




                                                                                         USCA4 6
Case 1:21-mj-00090-JEP Document 2
                                4 Filed 03/05/21
                                        03/08/21 Page 1
                                                      6 of 1
                                                           7
                                                                               FILED
Case 1:21-cr-00223-APM Document 6 Filed 03/08/21 Page 6 of in8theNorth
                                                                  Middle District of
                                                                       Carolina
                                                                           May 21,
                                                                           March 5, 2020
                                                                                    2021
                                                                             4:25 pm
                                                                            2:29  pm
                                                                       Clerk, US District Court
                                                                          By: __________
                                                                                  KMkg




                                                                                           USCA4 7
Case 1:21-mj-00090-JEP Document 3
                                4 Filed 03/05/21
                                        03/08/21 Page 1
                                                      7 of 1
                                                           7
3/18/2021                Case 1:21-cr-00223-APM Document 6 Filed
                                                      CM/ECF - ncmd 03/08/21 Page 7 of 8

                                                                                                              CLOSED

                                   U.S. District Court
                          North Carolina Middle District (NCMD)
               CRIMINAL DOCKET FOR CASE #: 1:21-mj-00090-JEP All Defendants


 Case title: USA v. WOOD                                                        Date Filed: 03/05/2021
 Other court case number: 1:21-mj-275 District of Columbia                      Date Terminated: 03/05/2021


 Assigned to: MAG/JUDGE JOI
 ELIZABETH PEAKE

 Defendant (1)
 MATTHEW MARK WOOD                                                   represented by DAVID B. FREEDMAN
 TERMINATED: 03/05/2021                                                             CRUMPLER FREEDMAN PARKER &
                                                                                    WITT
                                                                                    860 W. FIFTH ST.
                                                                                    WINSTON-SALEM, NC 27101
                                                                                    336-725-1304
                                                                                    Fax: 336-761-8845
                                                                                    Email: dfreedman@ftwcb.com
                                                                                    TERMINATED: 03/08/2021
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED
                                                                                    Designation: Retained

 Pending Counts                                                                  Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                               Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                      Disposition
 Rule 5 Arrest



 Plaintiff
 USA                                                                 represented by LINDSEY ANN FREEMAN
                                                                                    UNITED STATES ATTORNEY'S OFFICE

https://ecf.ncmd.uscourts.gov/cgi-bin/DktRpt.pl?105763135918635-L_1_0-1                                               1/2
3/18/2021                Case 1:21-cr-00223-APM Document 6 Filed
                                                      CM/ECF - ncmd 03/08/21 Page 8 of 8

                                                                  101 SOUTH EDGEWORTH STREET,
                                                                  SUITE 400
                                                                  GREENSBORO, NC 27401
                                                                  336-332-6347
                                                                  Email: lindsey.freeman3@usdoj.gov
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED
                                                                  Designation: United States Attorney

  Date Filed           # Docket Text
  03/05/2021                Arrest (Rule 5) of MATTHEW MARK WOOD (Garrett, Kim) (Entered: 03/05/2021)
  03/05/2021                Minute Entry for proceedings held before MAG/JUDGE JOI ELIZABETH PEAKE CR-1
                            WS: INITIAL APPEARANCE IN RULE 5 PROCEEDINGS as to MATTHEW MARK
                            WOOD held on 3/5/2021. AUSA Lindsey Freeman. Attorney David Freedman present with
                            defendant as retained counsel. Defendant advised of rights and charges. Government not
                            requesting detention. Defendant waives hearings in the MDNC, agrees to release conditions
                            and instructed to appear for further proceedings in the District of Columbia. Proceedings
                            recorded. (Garrett, Kim) (Entered: 03/05/2021)
  03/05/2021           1 ORDER Setting Conditions of Release for MATTHEW MARK WOOD. Signed by
                         MAG/JUDGE JOI ELIZABETH PEAKE on 3/5/21. (Garrett, Kim) (Entered: 03/05/2021)
  03/05/2021           2 WAIVER of Rule 5(c)(3) Hearing by MATTHEW MARK WOOD (Garrett, Kim) (Entered:
                         03/05/2021)
  03/05/2021           3 ORDER REQUIRING DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                         CHARGES ARE PENDING as to MATTHEW MARK WOOD. Signed by MAG/JUDGE
                         JOI ELIZABETH PEAKE on 3/5/21. (Garrett, Kim) (Entered: 03/05/2021)
  03/08/2021           4 Notice to District of Columbia of a Rule 5, Rule 32, or Rule 40 Appearance as to
                         MATTHEW MARK WOOD. Your case number is: 21mj275. Docket sheet and documents
                         attached. (If you require certified copies of any documents, please send a request to
                         interdistrict_NCMD@ncmd.uscourts.gov. If you wish to designate a different email address
                         for future transfers, send your request to InterDistrictTransfer_TXND@txnd.uscourts.gov.)
                         (Butler, Carol) (Entered: 03/08/2021)



                                                        PACER Service Center
                                                            Transaction Receipt
                                                               03/18/2021 10:09:49
                                   PACER                                          Client
                                                  laurencepierrelouis:6666203:0
                                   Login:                                         Code:
                                                                                  Search      1:21-mj-
                                   Description: Docket Report
                                                                                  Criteria:   00090-JEP
                                   Billable
                                                  1                               Cost:       0.10
                                   Pages:
                                   Exempt                                         Exempt
                                                  Exempt                                      Always
                                   flag:                                          reason:


PACER fee: Exempt


https://ecf.ncmd.uscourts.gov/cgi-bin/DktRpt.pl?105763135918635-L_1_0-1                                                 2/2
